Filed 10/15/21 P. v. Watson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079021

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. Nos. CRN17643,
                                                                      SCN085414)
 ANTHONY MARIO WATSON,

           Defendant and Appellant.


         APPEALS from orders of the Superior Court of San Diego County,
Michael T. Smyth, Judge. Affirmed.
         Alex Coolman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1993, Anthony Mario Watson pleaded guilty to possession of a
controlled substance (Health & Saf. Code, § 11350, subd. (a)) in case
No. CRN17643.
      In 1999, a jury convicted Watson of first degree murder (Pen. Code,1
§ 187, subd. (a)) in case No. SCN085414.
      In 2020, Watson filed petitions to reduce the drug conviction to a
misdemeanor pursuant to Proposition 47 (§ 1170.18). The court denied the
petitions, finding Watson’s prior conviction for murder rendered him
ineligible for resentencing under section 1170.18.
      Watson filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Watson the opportunity

to file his own brief on appeal.2 Watson has responded with a supplemental
brief. We will discuss his submission below.
                                DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks us
to review the record for error. Counsel, however, refuses to help the court in
its review by complying with Anders v. California (1967) 386 U.S. 738
(Anders). Relying on a remark in our opinion in People v. Garcia (2018) 24
Cal.App.5th 314, counsel appears to take the position he does not have to
comply with Andres in a Wende review for possible error. Counsel is aware
the court prefers counsel to comply with Anders to assist the court and to
ensure counsel is providing competent representation to an indigent



1     All further statutory references are to the Penal Code unless otherwise
specified.

2     The facts of the drug offense or the murder offense are not relevant to
our review for error. Whether Watson was eligible for Proposition 47 relief is
an issue of law.
                                       2
defendant. Counsel asserts compliance with Anders might reveal his
“impressions.” Although we disapprove of counsel’s position, in the present
appeal the record is sparse and the application of section 1170.18 is clear.
Counsel’s refusal to assist the court does not interfere with our ability to
independently assess the question of whether there are arguable issues for
reversal on appeal.
      In his supplemental brief Watson poses a number of questions all of
which are designed to support his contention he was eligible for
section 1170.18 relief. Watson does not address the problem at issue here.
By reason of his 1999 conviction for first degree murder he cannot take the
benefit of the Proposition 47 to obtain reclassification of his prior drug
conviction. Watson’s supplemental brief does not raise any arguable issues
for reversal on appeal.
      We have reviewed the entire record and find there are no arguable
issues for reversal on appeal. Counsel’s refusal to comply with Anders has
not deprived Watson of adequate legal representation.




                                        3
                                DISPOSITION
      The orders denying Watson’s petitions for resentencing under
section 1170.18 are affirmed.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




DO, J.




                                     4